James S. Coon
OSB# 771450
THOMAS, COON, NEWTON & FROST
The Thomas Mann Building
820 SW Second Ave, Suite 200
Portland, Oregon 97204
Phone: 503-228-5222
Fax: 503-273-9175
E-mail jcoon@tcnf.legal
Of Attorneys for Plaintiff

Scott A. Sell
OSB#: 144297
THOMAS, COON, NEWTON & FROST
The Thomas Mann Building
820 SW Second Ave, Suite 200
Portland, Oregon 97204
Phone: 503-228-5222
Fax: 503-273-9175
E-mail: ssell@tcnf.legal
Of Attorneys for Plaintiff


                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON



TAMARA S. SEVERSON,                                     Case No.: 3:19-cv-01391-YY

                     Plaintiff,

              v.
                                                       ORDER GRANTING
                                                       STIPULATED MOTION FOR
                                                       ATTORNEY FEES UNDER 28
                                                       U.S.C. § 2412
COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.



      Based on the stipulation of the parties, it is hereby ORDERED that attorney fees

in the amount of $5,235.00 will be awarded to Plaintiff in care of her attorneys pursuant
to the Equal Access to Justice Act, 28 U.S.C. § 2412, payable after the satisfaction of

Plaintiff's debts, if any, under Astrue v. Ratliff, 560 U.S. 586 (2010), and mailed to her

attorney, Scott A. Sell, at Mr. Sell’s address: 820 SW 2nd Ave Ste 200, Portland OR

97204. There are no costs or expenses.



       Dated this 23rd day of June, 2021.



                                                      /s/ Youlee Yim You
                                                  ___________________________
                                                  United States Magistrate Judge
Presented by:

James S. Coon
Thomas, Coon, Newton & Frost
Of Attorneys for Plaintiff

Scott A. Sell
Thomas, Coon, Newton & Frost
Of Attorneys for Plaintiff
